DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-10, and 12-13 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 6, and 11-13. Claim 1 includes a semiconductor apparatus comprising: an element substrate including a plurality of semiconductor devices which detect or oscillate terahertz waves; and an electromagnetic shielding in a mesh form disposed in front of a surface detecting or oscillating the terahertz waves, wherein a line width of the electromagnetic shielding is at least equal to or greater than the wavelength of the terahertz waves in combination with all other elements of the base claim. Claims 2-5 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 6 includes a semiconductor apparatus comprising: an element substrate including a plurality of semiconductor devices which detect or oscillate predetermined electromagnetic waves; and an electromagnetic shielding in a mesh form disposed in front of a surface detecting or oscillating the predetermined electromagnetic waves, wherein a line width of the electromagnetic shielding is not more than 1 mm, and a width of each opening portion of the electromagnetic shielding is at least equal to or greater than the wavelength of the predetermined electromagnetic waves in combination with all other elements of the base claim. Claims 8-10 are all dependent upon claim 6 and are considered to be allowable at least for the same reasons as claim 6. Claim 12 includes the limitations of claim 1 and is considered to be allowable at least for the same reasons as claim 1. Claim 13 includes the limitations of claim 1 and is considered to be allowable at least for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841